PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________ 

                                      No. 09-2793
                                   _________________ 


                            UNITED STATES OF AMERICA

                                             v.

                                     LUKE GATLIN,
                                              Appellant
                                   _________________ 


                      Appeal from the United States District Court
                               for the District of Delaware
                     (D.C. Criminal Action No. 1-06-cr-00028-001)
                      District Judge: Honorable Gregory M. Sleet
                                   _________________ 

                                 Argued March 24, 2010
                                  _________________ 


              Before: RENDELL, AMBRO, and FUENTES, Circuit Judges

                              (Opinion filed June 15, 2010)

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed June
15, 2010, be amended as follows:

       One page 3, first full paragraph, line 5, insert “, Delaware,” after “Wilmington” .

       One page 5, last sentence at the top of the page, replace the word “this” with
“Gatlin’s” so that the phrase reads ”finding that Gatlin’s theory was too attenuated”.
                                      By the Court,


                                      /s/ Thomas L. Ambro, Circuit Judge

Dated: October 22, 2010

DWB/cc:
          Seth M. Beausang, Esq.
          Ilana H. Eisenstein, Esq.
          Robert D. Goldberg, Esq.




                                        2